Citation Nr: 0012048	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1962.

The Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO) denied entitlement to service 
connection for a nervous condition, diagnosed as chronic 
undifferentiated schizophrenia, in April 1973.  The veteran 
was informed of this adverse determination, as well as his 
procedural and appellate rights, by VA letter dated April 24, 
1973.  Following additional evidentiary development, the RO 
confirmed and continued the denial of the benefit sought in a 
May 1973 rating decision.  The veteran was informed of this 
adverse determination, as well as his procedural and 
appellate rights, by VA letter dated May 31, 1973.  He did 
not initiate a timely appeal, and the 1973 rating decisions 
became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 determination of the Nashville VARO, 
which found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection.  The veteran filed a timely notice of 
disagreement, but was not issued a statement of the case 
until May 1998.  The RO received his substantive appeal later 
that month.  The veteran canceled his scheduled January 2000 
personal hearing before a Member of the Board.


REMAND

Decisions of the Board must be based on all of the pertinent 
evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Robinette v. Brown, 8 Vet. App. 69 (1995) and Franzen v. 
Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained), as 
well as Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches in cases where the record references other 
known and existing evidence that pertain to the claim under 
consideration).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government.  See Counts v. Brown, 6 Vet. App. 
473 (1994).

In this regard, the veteran essentially contends that a 
nervous disorder was incurred in service as he was given a 
medical discharge.  Although his October 1962 separation 
examination shows that he had no disqualifying physical or 
mental defects, the Board notes that an October 1969 
certification by the National Personnel Records Center (NPRC) 
indicated that the veteran was honorably discharged on 
account of unsuitability.  Copies of his service personnel 
records, to include his DD Form 214, have not been associated 
with the claims folder.  It is further noted that although 
the veteran's service medical records contain a May 1960 DD 
Form 481-3, Clinical Record Cover Sheet, showing that he was 
hospitalized for two days in May 1960 for chronic moderate 
emotional instability reaction, the RO has recently attempted 
to see if the service department hospital had any additional 
treatment records relating to this hospitalization.  The RO's 
May 1998 request for information from the United States Air 
Force (USAF) Hospital on Chanute Air Force Base (AFB) in 
Illinois was returned as undeliverable.  The RO did not 
attempt to obtain the requested information from alternative 
sources, such as NPRC.  In addition, the veteran reported 
that he has been in receipt of Social Security Disability 
Benefits since 1970 or 1971 due to his mental disorder.  
Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA and the Air Force, when 
the VA has notice of the existence of such.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  In view of the 
foregoing, the Board finds that additional evidentiary 
development is necessary.

Lastly, the Board observes that since the veteran's claim was 
denied by the RO in June 1997, a precedent holding of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") has provided new guidance for 
the adjudication of claims for service connection based on 
the submission of "new and material evidence."  In the case 
of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. § 3.156(a) 
as a reasonable interpretation of an otherwise ambiguous 
statutory term (found under 38 U.S.C. § 5108) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the legal 
standard that remains valid, 38 C.F.R. § 3.156(a), requires 
that in order for new evidence to be material, it must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999), (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra: VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Although prior to Hodge, a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the 
reasonable-possibility-of-a- change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has further held that its precedent decisions must 
be given full force and effect immediately, even when VA 
appeals the decision.  See Tobler v. Derwinski, 
2 Vet. App. 8 (1991).  It therefore follows that a precedent 
decision of the Federal Circuit, a court of superior 
jurisdiction, must be given immediate force and effect as 
well.  Consequently, as this case remains in appellate 
status, a remand to the agency of original jurisdiction is 
also required for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain complete copies 
of all of the veteran's service personnel 
records, to include his DD Form 214, as 
well as any additional medical records if 
available for his period of active duty 
(especially any inpatient clinical 
records relating to his May 1960 
hospitalization at the USAF Hospital on 
Chanute AFB in Illinois).  The RO should 
make the above requests both to the NPRC 
in St. Louis, Missouri and directly to 
the Department of the Air Force.  Efforts 
to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. § 
3.156(a) (1999), as enunciated by Hodge, 
Elkins, Winters, supra, to determine if 
new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for a nervous 
condition.  If, and only if, it is 
determined that this claim should be 
reopened pursuant to 38 U.S.C.A. § 5108 
(West 1991), the RO should then undertake 
a de novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection.

4.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The Board makes no finding as to whether the veteran has 
presented new and material evidence, thereby invoking a duty 
to assist with evidence in support of his claim pursuant to 
38 U.S.C.A. § 5107(a)  (West 1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


